Citation Nr: 1804741	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-26 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable evaluation for pseudofolliculitis barbae (claimed as skin rash on face/scars).

2. Entitlement to service connection for an upper back condition (claimed as upper back training accident).

3.  Entitlement to service connection for a cervical neck condition (claimed as cervical neck injury).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to August 2008 in the United States Marine Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from January 2011 and August 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for an upper back condition service connection for a cervical neck condition and an increased initial rating for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims regarding entitlement to service connection for an upper back condition, entitlement to service connection for a cervical neck condition, and entitlement to a compensable evaluation for pseudofolliculitis barbae must be REMANDED for further development.

Pseudofolliculitis barbae

The Veteran was granted service connection for his pseudofolliculitis barbae on August 16, 2010 and assigned a noncompensable rating for his skin disability.

The Veteran, in his notice of disagreement, endorsed that he has a "large part of his face" affected by his skin disability and should be rated higher based on treatment records from Fort Collins (Cheyenne VAMC). See May 2013 VA Form 21-4138.

When a notice of disagreement has been timely filed, the appellate process is initiated, and a statement of the case must be issued. The Board determines that the May 2013 submission was a timely notice of disagreement, and the claim must be remanded so that a statement of the case, for the issue of entitlement to a compensable evaluation for pseudofolliculitis barbae, be issued. Manlicon v. West, 12 Vet. App. 238 (1999).

Cervical and Thoracic spine

In an October 2017 hearing before the undersigned Veteran's Law Judge, the Veteran testified that he injured his neck and upper back during basic training. See October 2017 Transcript. He stated that he slipped and fell on his neck and back when he was trying to climb over a log during training exercises in boot camp. He reported feeling a sensation of pins and needles after the incident, which persisted throughout his military service. He noted that life was very fast-paced during boot camp and so he did not immediately seek treatment. The Veteran reported speaking to his flight surgeon about the incident who told him to stretch it out and to keep him posted if his symptoms worsened.

The Veteran reports that he sought treatment for his neck and back since separation from service. The record indicates that he first complained of intermittent neck pain in October 2008. A cervical spine x-ray showed mild straightening of the cervical lordosis; however, there was no chronic condition diagnosed at this time. The Board notes that this presentation for treatment occurred within the one year presumptive period for chronic conditions.

Additional relevant history pertaining to the Veteran's neck and upper back include spine treatment following a motor vehicle accident in April 2010. Treatment notes following the incident indicate that the Veteran was diagnosed with possible cervical radiculopathy. The record also indicates that the Veteran has been diagnosed with arthritis.

In disability compensation claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but; (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet.App. 79 (2006); 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2017).

The Veteran's post-service medical treatment records show that he suffers from symptoms of numbness and tingling, which have been associated with his spine. The testimony provided by the Veteran indicates that his spine condition, involving the neck and the upper back regions, had its onset in service. While medical evidence points to a worsening of the Veteran's neck and upper back symptoms after his April 2010 motor vehicle accident (MVA), there are records that indicate that he presented for treatment for neck pain before the motor vehicle accident. Currently, there is no VA examination on record providing an etiology opinion on his neck and back conditions or a definitive medical opinion ruling-out his musculoskeletal comorbidities (i.e. radiculopathy, worsening of symptoms after MVA trauma). As such, a VA examination is necessary to discuss the etiology of his neck and upper back conditions and to address any influence of arthritis, radiculopathy, and spine trauma (i.e. motor vehicle accident, basic training fall, etc.) that the Veteran may have experienced. Id.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement to a compensable evaluation for pseudofolliculitis barbae. 

2. Schedule the Veteran for a VA examination of the spine to evaluate his cervical (neck) spine and thoracic (upper back) spine disabilities. 

The examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability is etiologically related to active service.

The examiner should provide an etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current thoracic spine disability is etiologically related to active service.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record and the Veteran's lay statements when necessary to support the conclusion reached. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. Following completion of the above, readjudicate the Veteran's claims for the following: 1) service connection for a cervical spine disability and 2) service connection for a thoracic spine disability. If the claims are not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow him or her an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




